MARTIN (Robert M.), Judge.
We affirm the decision of the Industrial Commission. Johnson v. Hosiery Co., 199 N.C. 38, 153 S.E. 591 (1930) holds that *221under G.S. 97-2 an accident is compensable if it happens in employment incident to the proper operation of a business although the employment is casual. Deputy Commissioner Roney found facts to the effect that the plaintiff was employed by David Mitchell primarily to do farm work, that at the time he was injured he was engaged in logging which was incidental to repairing Banner-Mitchell Warehouse. He concluded from this that the work although casual was incident to the warehouse business and was covered by workmen’s compensation. Based on these findings of fact, we hold this conclusion was correct.
The defendants contend it was error for Deputy Commissioner Roney to find the plaintiff was engaged in logging and not agriculture when he was removing the logs from a farm field. He cites cases from other jurisdictions the language of which indicates that if timber is being removed to provide a field for farming, the work is agricultural. In the case sub judice, there was evidence that the logs were being removed for the purpose of repairing the warehouse. This evidence supports the finding of fact that the plaintiff was engaged in logging not agriculture.
The defendants also contend the Industrial Commission should be reversed because there was a finding of fact that the plaintiff’s principal employment was primarily farm related and there was no evidence that David Mitchell’s farm operations were subj ect to the j urisdiction of the Industrial Commission. Deputy Commissioner Roney found facts which were affirmed by the Industrial Commission from which it was concluded that the plaintiffs injury arose out of and was in the course of employment for David Mitchell doing business as Banner-Mitchell Warehouse. It was not necessary to find facts which would support the jurisdiction of the Industrial Commission as to other businesses of David Mitchell.
The defendants also contend that the workmen’s compensation policy written by South Carolina Insurance Company does not cover this accident. The policy names the insured as “David J. Mitchell, individual, trading as Banner Warehouse.” The exclusions in the policy are “if the insured has, under the workmen’s compensation law, other insurance for *222such operations or is a qualified self-insurer therefor.” David Mitchell did not have other coverage for this accident and was not a qualified self-insurer. The policy issued by South Carolina Insurance Company covers the accident in the case sub judice.
Affirmed.
Judges Webb and Hill concur.